DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 2/22/2022, has been entered.  The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments to the dependent claims.  Examiner notes the prior art rejection to independent claims 1 and 7 stands.

Claim Status
Claims 1-20 are pending with claims 1-13 being examined and claims 14-20 withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the wellbore sensor” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  
Claim 9 recites the limitation “the wellbore sensor” in line 1.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  
Claim 10 recites the limitation “wherein the contrast agent is a metal porphyrin” in lines 1-2.  In the instant specification reads “the optical contrast agent comprises a metal porphyrin” para [24].  Examiner notes that the applicants removed “optical sensor” from claim 9, thus it is unclear as to how the contrast agent is a metal porphyrin.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monteiro et al (US 20170212272 A1; hereinafter “Monteiro”; already of record). 
Regarding claim 1, Monteiro teaches a contrast device for analysis of a wellbore fluid (Monteiro; Abstract; A method of detecting at least one of an analyte or a condition of a fluid within a subterranean formation; examiner notes that the subterranean formation includes wellbore), the device comprising: 
a substrate (Monteiro; para [4-45, 50, 56]; Fig. 3; The matrix material 204); and 
a contrast agent (Monteiro; para [40-52, 55]; Fig. 3; the optically sensitive materials 202) adhered to the substrate (Monteiro; para [40]; Fig. 3; the optically sensitive materials 202 may be dispersed in a matrix material 204), wherein the contrast agent is configured to respond to an analyte within the wellbore fluid thereby altering a measurable characteristic of the contrast agent (Monteiro; para [40]; one or more optically sensitive materials 202 that are configured to change optical properties responsive to exposure to one or more materials or conditions of the fluid, e.g., an analyte, a fluid of a particular pH, etc).
Note: The instant claims contain a large amount of functional language (ex: "configured to... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 7, Monteiro teaches a system (Monteiro; Abstract; A method of detecting at least one of an analyte or a condition of a fluid within a subterranean formation; examiner notes that the subterranean formation includes wellbore), the system comprising: 
a wellbore fluid comprising an analyte (Monteiro; para [6]; optical sensors for detecting an analyte or condition of a wellbore fluid); 
a contrast device in fluid communication with the wellbore fluid (Monteiro; para [40]; one or more optically sensitive materials 202 that are configured to change optical properties responsive to exposure to one or more materials or conditions of the fluid, e.g., an analyte, a fluid of a particular pH, etc), the contrast device comprising: 
a substrate (Monteiro; para [4-45, 50, 56]; Fig. 3; The matrix material 204); and 
a contrast agent (Monteiro; para [40-52, 55]; Fig. 3; the optically sensitive materials 202) adhered to the substrate (Monteiro; para [40]; Fig. 3; the optically sensitive materials 202 may be dispersed in a matrix material 204), wherein the contrast agent is configured to respond to the analyte thereby altering a characteristic of the contrast agent (Monteiro; para [40]; one or more optically sensitive materials 202 that are configured to change optical properties); 
an energy source (Monteiro; para [28, 30, 31, 41, 57, 58]; Fig. 2A, 2B, 4; radiation source 220) configured to transfer energy to or through the contrast device (Monteiro; para [31, 41]; Fig. 2A, 2B, 4; the radiation that is transmitted from the radiation source 220 to the sensor 200 may be absorbed by materials within the sensor 200); and 
a detector (Monteiro; para [28, 34, 38, 47, 52]; Fig. 2A, 2B, 4; ) configured to detect or measure the characteristic of the contrast agent (Monteiro; para [52]; Fig. 2A, 2B, 4; the detector 230 may be configured to detect at least one optical property of one or more reaction products of the optically sensitive materials 202).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Monteiro in view of Heacock (US 20180104017 A1; hereinafter “Heacock”; already of record). 
Regarding claim 2, Monteiro teaches the device according to claim 1, with the substrate.
Monteiro does not teach wherein the substrate comprises a crosslinked silicone and/or a crosslinked silane.
However, Heacock teaches an analogous art of a color change sensor (Heacock; Abstract) wherein a substrate comprises a crosslinked silicone and/or a crosslinked silane (Heacock; para [58]; appropriate substrates include silicone rubber).   It would have been obvious to one of ordinary skill in the art to have modified the substrate of Monteiro to comprise a crosslinked silicone as taught by Heacock, because Heacock teaches that the silicon rubber is a porous substrate that acts as a sponge to trap gases (Heacock; para [58]). 
Regarding claim 12, Monteiro teaches the system according to claim 7, with the substrate.
Monteiro does not teach wherein the substrate comprises a crosslinked silicone and/or a crosslinked silane.
However, Heacock teaches an analogous art of a color change sensor (Heacock; Abstract) wherein a substrate comprises a crosslinked silicone and/or a crosslinked silane (Heacock; para [58]; appropriate substrates include silicone rubber).   It would have been obvious to one of ordinary skill in the art to have modified the substrate of Monteiro to comprise a crosslinked silicone as taught by Heacock, because Heacock teaches that the silicon rubber is a porous substrate that acts as a sponge to trap gases (Heacock; para [58]). 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Monteiro in view of Irina et al (US 20120165626 A1; hereinafter “Irina”; already of record). 
Regarding claim 3, Monteiro teaches the device according to claim 1, with the substrate. 
Monteiro does not teach wherein the device further comprises a support, wherein the substrate is adhered to the support; or the contrast agent is dispersed throughout the substrate. 
However, Irina teaches an analogous art of a device for evaluating the concentration of one or more analytes (Irina; Abstract) comprising a contrast device (Irina; para [45]; colorimetric membrane may comprise a substrate or matrix material) further comprising a support (Irina; para [56]; Fig. 2D; a porous layer 244), wherein the substrate is adhered to the support; or the contrast agent is dispersed throughout the substrate (Irina; para [46, 52]; Fig. 2B; a spreading layer may extend over the entirety of a membrane…spreading layer 202, membrane 206; examiner notes that the spreading layer is interpreted as the support and the membrane comprising the colorimetric material is the substrate).  It would have been obvious to one of ordinary skill in the art to the substrate of Monteiro to comprise a support as taught by Irina, because Irina teaches that the spreading layer may be used to help distribute a fluid sample on the test strip (Irina; para [46]). 
Regarding claim 4, Monteiro teaches the device according to claim 3 (the substrate of Monteiro is modified to comprise a support as taught by Irina), wherein the support is a porous support having a mesh size of 1 to 150 microns (Irina; para [64]; the pores in a spreading layer may have a mean size of about 100 microns)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Monteiro in view Ratulowski et al (US 20170115266 A1; hereinafter “Ratulowski”). 
Regarding claim 5, Monteiro teaches the device according to claim 1, with the contrast device. 
Monteiro does not teach wherein the contrast device is configured to be removably installed in a probe path of a wellbore sensor. 
However, Ratulowski teaches an analogous art of a sampling tool for a well (Ratulowski; Abstract; Fig. 10) comprising a contrast device (Ratulowski; para [34]; the fluid sampling tool 62 can take various forms. While it is depicted in FIG. 2 as having a body including a probe module 70, a fluid analysis module 72…the fluid analysis module 72 includes one or more sensors for measuring properties of the sampled formation fluid, such as the optical density) wherein the contrast device is configured to be removably installed in a probe path of a wellbore sensor (Ratulowski; para [34]; Fig. 2; the fluid sampling tool 62 is removed from the well 14).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the contrast device of Monteiro to be removable as taught by Ratulowski, because Ratulowski teaches that removing the fluid sampling tool is removed to receive data (Ratulowski; para [32]). 
Claims 6, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Monteiro in view Bane (US 20210071517 A1; hereinafter “Bane”; domestic priority filed 3/11/2021).
Regarding claim 6, Monteiro teaches the device according to claim 1, with a wellbore sensor (Monteiro; para [18, 22]; A sample of the fluid may be transferred to the optical sensor). 
Monteiro does not teach wherein the wellbore sensor is an acoustic sensor, an NMR sensor, a dielectric sensor, or a resistivity sensor. 
However, Bane teaches an analogous art of a fluid control device disposed in a borehole (Bane; Abstract; Fig. 1) comprising a wellbore sensor (Bane; para [92]; Fig. 2; A section 92 of the optical fiber sensor 42) wherein the wellbore sensor is an acoustic sensor, an NMR sensor, a dielectric sensor, or a resistivity sensor (Bane; para [92]; Fig. 2; A section 92 of the optical fiber sensor 42 is positioned so that acoustic signals emitted by fluid flowing through the fluid conduit 76 impinge on the section 92).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the wellbore sensor of Monteiro to be an acoustic sensor as taught by Bane, because Bane teaches that the system is a simple and cost-effective way to monitor valves and other components (Bane; para [14]). 
Regarding claim 9, Monteiro teaches the system according to claim 7, with a wellbore sensor (Monteiro; para [18, 22]; A sample of the fluid may be transferred to the optical sensor).
Monteiro does not teach wherein the wellbore sensor is an acoustic sensor, an NMR sensor, a dielectric sensor, or a resistivity sensor. 
However, Bane teaches an analogous art of a fluid control device disposed in a borehole (Bane; Abstract; Fig. 1) comprising a wellbore sensor (Bane; para [92]; Fig. 2; A section 92 of the optical fiber sensor 42) wherein the wellbore sensor is an acoustic sensor, an NMR sensor, a dielectric sensor, or a resistivity sensor (Bane; para [92]; Fig. 2; A section 92 of the optical fiber sensor 42 is positioned so that acoustic signals emitted by fluid flowing through the fluid conduit 76 impinge on the section 92).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the wellbore sensor of Monteiro to be an acoustic sensor as taught by Bane, because Bane teaches that the system is a simple and cost-effective way to monitor valves and other components (Bane; para [14]). 
Regarding claim 10, Monteiro teaches the system according to claim 9, wherein the contrast agent is a metal porphyrin (Monteiro; para [55]; the optically sensitive materials 202 may include one or more…porphyrin compounds).
Regarding claim 11, Monteiro teaches the system according to claim 9, wherein the energy source is configured to produce electromagnetic radiation having wavelengths from 400 nm to 8000 nm (Monteiro; para [30]; The radiation source 220 may be configured to provide electromagnetic radiation at a substantially monochromatic wavelength…the monochromatic wavelength is within the visible spectrum of light, e.g., about 380 nm to about 750 nm).
Regarding claim 13, Monteiro teaches the system according to claim 12, wherein the contrast agent is dispersed within the substrate and the contrast agent constitutes 50-500 ppm based on a total weight of the contrast agent and the substrate (Monteiro; para [45]; the optically sensitive materials 202 may be loaded into the matrix material 204 at a concentration… between about 10 ppm and about 500 ppm; examiner notes that the higher range of the reference meets the limitation).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Monteiro in view of Ratulowski, and in further view of Irina. 
Regarding claim 8, Monteiro teaches the system according to claim 7, wherein the contrast device installed between the energy source and the detector (Monteiro; para [24, 27, 28]; Fig. 1, 2A, 2B; A sensor 200 within the sensor assembly 170 may be substantially surrounded by and in contact with the fluid; examiner notes that the drilling assembly includes the one or more sensor assemblies thus installed between the energy source and the detector).
Monteiro does not teach wherein the contrast device is a disposable insertable structure removably installed. 
However, Ratulowski teaches an analogous art of a sampling tool for a well (Ratulowski; Abstract; Fig. 10) comprising a contrast device (Ratulowski; para [34]; the fluid sampling tool 62 can take various forms. While it is depicted in FIG. 2 as having a body including a probe module 70, a fluid analysis module 72…the fluid analysis module 72 includes one or more sensors for measuring properties of the sampled formation fluid, such as the optical density) wherein the contrast device a disposable insertable structure removably installed (Ratulowski; para [34]; Fig. 2; the fluid sampling tool 62 is removed from the well 14).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the contrast device of Monteiro to be a disposable insertable structure removably installed as taught by Ratulowski, because Ratulowski teaches that removing the fluid sampling tool is removed to receive data (Ratulowski; para [32]). 
Modified Monteiro does not teach wherein the contrast device further comprises a support onto which the substrate is adhered.
However, Irina teaches an analogous art of a device for evaluating the concentration of one or more analytes (Irina; Abstract) comprising a contrast device (Irina; para [45]; colorimetric membrane may comprise a substrate or matrix material) further comprising a support (Irina; para [56]; Fig. 2D; a porous layer 244), wherein the substrate is adhered to the support (Irina; para [46, 52]; Fig. 2B; a spreading layer may extend over the entirety of a membrane…spreading layer 202, membrane 206; examiner notes that the spreading layer is interpreted as the support and the membrane comprising the colorimetric material is the substrate).  It would have been obvious to one of ordinary skill in the art to the substrate of modified Monteiro to comprise a support as taught by Irina, because Irina teaches that the spreading layer may be used to help distribute a fluid sample on the test strip (Irina; para [46]). 

Response to Arguments
	Applicant’s arguments filed, 2/22/2022, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.  Further, examiner notes that the claim amendments are directed towards the dependent claims and not independent claims 1 and 7, thus the previous prior art rejection stands. 
In the applicant’s arguments, on page 5, the applicant argues that claim 5 is amended to recite “wherein the contrast device is a disposable insertable structure that is removably installed in a probe path of a wellbore sensor”.  Examiner notes that the prior art rejection is modified to teach the amended claim.  Monteiro does not teach wherein the contrast device is configured to be removably installed in a probe path of a wellbore sensor.  However, Ratulowski teaches an analogous art of a sampling tool for a well (Ratulowski; Abstract; Fig. 10) comprising a contrast device (Ratulowski; para [34]; the fluid sampling tool 62 can take various forms. While it is depicted in FIG. 2 as having a body including a probe module 70, a fluid analysis module 72…the fluid analysis module 72 includes one or more sensors for measuring properties of the sampled formation fluid, such as the optical density) wherein the contrast device is configured to be removably installed in a probe path of a wellbore sensor (Ratulowski; para [34]; Fig. 2; the fluid sampling tool 62 is removed from the well 14).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the contrast device of Monteiro to be removable as taught by Ratulowski, because Ratulowski teaches that removing the fluid sampling tool is removed to receive data (Ratulowski; para [32]). 
In the applicant’s arguments, on pages 6-7, the applicant argues that claims 6 and 9 is amended to recite “…an acoustic sensor, an NMR sensor, a dielectric sensor, or a resistivity sensor”.  Examiner notes that the prior art rejection is modified to teach the amended claim.  Monteiro does not teach wherein the wellbore sensor is an acoustic sensor, an NMR sensor, a dielectric sensor, or a resistivity sensor.  However, Bane teaches an analogous art of a fluid control device disposed in a borehole (Bane; Abstract; Fig. 1) comprising a wellbore sensor (Bane; para [92]; Fig. 2; A section 92 of the optical fiber sensor 42) wherein the wellbore sensor is an acoustic sensor, an NMR sensor, a dielectric sensor, or a resistivity sensor (Bane; para [92]; Fig. 2; A section 92 of the optical fiber sensor 42 is positioned so that acoustic signals emitted by fluid flowing through the fluid conduit 76 impinge on the section 92).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the wellbore sensor of Monteiro to be an acoustic sensor as taught by Bane, because Bane teaches that the system is a simple and cost-effective way to monitor valves and other components (Bane; para [14]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798